Citation Nr: 1123430	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Although the claim for entitlement to service connection for a skin disorder was initially adjudicated by the RO as a new claim for service connection, review of the record indicates that an identical claim was previously denied by the RO in a November 2005 unappealed rating decision.  This denial of this claim has since become final and the claim currently on appeal is properly characterized as a claim to reopen.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

The reopened issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was denied in a November 2005 unappealed rating decision; and that decision is final.

2.  The evidence received since the November 2005 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The claim for service connection for a skin disorder was denied in a November 2005 unappealed rating decision; and that decision is final.

4.  The evidence received since the November 2005 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  Subsequent to the final November 2005 rating decision, new and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  Subsequent to the final November 2005 rating decision, new and material evidence has been received to reopen service connection for a skin disorder.  38 U.S.C.A. §§ 5108,7105; 38 C.F.R. §§ 3.104(a), 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for an application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claims of entitlement to service connection for acquired psychiatric and skin disorders before reaching the merits of the claims.


PTSD

The Veteran's claim for entitlement to service connection for PTSD was initially denied in an unappealed November 2005 rating decision.  The RO found that the evidence of record did not establish a valid diagnosis of PTSD or credible supporting evidence of the Veteran's reported stressors.  The Veteran did not appeal the November 2005 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

The evidence received since the November 2005 denial of the claim includes an internet article submitted by the Veteran outlining the U. S. Army's combat operations during the period the Veteran was present in Vietnam.  The article notes that almost all American units stationed around Long Binh were involved in combat with the Viet Cong in January 1968.  The article also notes that the First Calvary Division participated in extended urban combat during this period.  The Veteran testified in April 2011 that he was involved in combat around Long Binh throughout his tour in Vietnam (from May 1967 to April 1968) and his unit, the 92nd Engineer Battalion, provided support for the First Calvary Division.  The Board notes that in determining whether evidence is new and material, the credibility of the evidence, i.e. the Veteran's lay statements, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the internet article lends some support to the Veteran's presumed credible testimony that he was engaged in combat during his time in Vietnam. 

In addition, a February 2007 memorandum from the Denver branch of U. S. Armed Services Center for Research of Unit Records (CURR) states that the Veteran's unit, the 92nd Engineer Battalion, provided combat support in Vietnam from May 1967 to May 1972 and was stationed in Long Binh under the 159th Engineer Group.  Although this evidence does not affirmatively verify the Veteran's claimed combat stressors, it does pertain to an element of service connection that was previously lacking (i.e., credible supporting evidence of the reported stressors) and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for entitlement to service connection for PTSD is warranted. The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.

Skin Disorder

The Veteran's claim for entitlement to service connection for a skin disorder was initially denied in an unappealed November 2005 rating decision.  The RO determined that the Veteran had not been diagnosed with a skin disorder that was subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 as a disease associated with exposure to herbicides.  The Veteran did not appeal the November 2005 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

The evidence received since the November 2005 denial of the claim includes the Veteran's April 2011 testimony of a continuity of symptoms since active duty service.  The Veteran also testified that while his skin condition began on his right leg, it had spread all over his body.  The type of evidence that indicates that a current disability "may be associated" with military service includes, but is not limited to, evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, the Veteran's statements are presumed credible for the purposes of reopening his claim.  See Justus  at 512-513 (1992).  The Board also notes that the original denial of the Veteran's claim was limited to the question of whether service connection was warranted for a skin disorder on a presumptive basis under the provisions pertaining to diseases associated with exposure to herbicides.  However, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presuming its credibility, the Veteran's reports of a continuity of symptoms constitute new and material evidence; in that, they tend to indicate that his skin disorder was directly caused by service and exposure to herbicides.  Reopening of the claim is warranted, and the reopened claim is addressed in the REMAND portion of this decision.


Duties to Notify and Assist

Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claims, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted, to this extent only. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for a skin disorder is granted, to this extent only. 


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered in this case.  Initially, the record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA) for his PTSD.  There is no indication that attempts have been made to procure medical records from the SSA and efforts to obtain medical documentation from SSA are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Additionally, during the April 2011 hearing, the Veteran testified that he was treated for his psychiatric and skin disabilities as early as 1968 at either the Boston or Denver VA Medical Centers (VAMCs).  The claims folder currently contains treatment records from the Denver VAMC dating from February 2005.  The procurement of potentially pertinent VA medical records is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts should be made to procure the Veteran's complete treatment records from the Boston VAMC and any records from the Denver VAMC dated prior to February 2005 and as far back as 1968.  

With respect to the Veteran's claim for entitlement to service connection for a psychiatric disorder, an undated response from CURR recommended that VA request the morning reports for the 92nd Engineer Battalion in an attempt to verify the Veteran's reported stressors.  To date, this action has not been taken.  

Furthermore, the regulations governing entitlement to service connection for PTSD were recently amended.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  New paragraph 38 C.F.R. § 3.304(f)(3) provides that a Veteran's lay testimony alone may confirm a claimed stressor if the stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  The provisions of the amended regulation apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 and have not been decided by the Board as of July 13, 2010.  The amended provisions apply to the Veteran's claim.

The Veteran has reported both combat and non-combat stressors in connection with his claim for PTSD.  His primary reported stressor is that he participated in multiple combat operations, including an exchange of friendly fire with the First Calvary Division in May 1967.  However, during the April 2011 hearing, he also testified that he was in a constant state of fear during his tour of duty in Vietnam due to the enemy attacks and the possibility of another assault.  The Veteran has therefore also reported fear of hostile military attacks as a stressor and he should be notified of the change in the regulations pertaining to claims for service connection for PTSD.  Additionally, the Veteran should be given the opportunity to provide additional information regarding his claimed combat stressors to allow for their verification.  

Finally, the Board finds that the Veteran should be provided an additional VA psychiatric examination to determine his current psychiatric diagnoses and whether these conditions were incurred due to active duty service.  If PTSD is diagnosed by the VA examiner, an opinion should be provided as to whether the Veteran's reports of constant fear are adequate to support the diagnosis of PTSD. 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the amendments made to 38 C.F.R. § 3.304(f) including the liberalization of the evidentiary standard for corroborating stressors contained in 38 C.F.R. § 3.304(f)(3).  The Veteran should also be advised that he may submit a new PTSD stressor statement addressing his fear of hostile military activity while serving in Vietnam.  

2.  SSA should be contacted, and all records of medical treatment associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Obtain complete records of treatment from the Boston VAMC and records from the Denver VAMC for the period prior to February 2005.  The records request for both VAMC should include records dating from 1968.  

4.  Schedule a VA psychiatric examination with an examiner with the appropriate expertise to render a medical opinion in this case.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that all diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active service. 

If PTSD is diagnosed, the examiner should specifically state all stressors that support the diagnosis of PTSD, including whether PTSD is due to any fear of hostile military activity during the Veteran's active service in Vietnam.

A complete rationale should be provided for all expressed opinions.

5.  Readjudicate the claims on appeal, to include consideration of the amended version of 38 C.F.R. § 3.304(f)(3).  If the benefits sought on appeal are not fully granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


